J-S07001-20 & J-S07002-20

                            2020 PA Super 269

                                   :       IN THE SUPERIOR COURT OF
 IN THE INTEREST OF: D.G., A MINOR :            PENNSYLVANIA
                                   :
                                   :
                                   :
 APPEAL OF: A.G., MOTHER           :
                                   :
                                   :
                                   :       No. 2267 EDA 2019


               Appeal from the Order Entered July 16, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0002404-2016


 IN THE INTEREST OF: D.P.G., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.G., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 2268 EDA 2019


               Appeal from the Order Entered July 16, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000206-2018


 IN THE INTEREST OF: D.G., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: D.G., CHILD                :
                                       :
                                       :
                                       :
                                       :   No. 2294 EDA 2019


              Appeal from the Order Entered July 16, 2019
J-S07001-20 & J-S07002-20


      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-DP-00002404-2016




    IN THE INTEREST OF: D.P.G., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.P.G., CHILD                   :
                                               :
                                               :
                                               :
                                               :   No. 2295 EDA 2019

                  Appeal from the Order Entered July 16, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000206-2018


BEFORE:      NICHOLS, J., KING, J., and STRASSBURGER, J.*

OPINION BY NICHOLS, J.:                              Filed: November 19, 2020

        A.G. (Mother) appeals from the respective decree and order1 granting

the petitions filed by the Philadelphia Department of Health and Human

Services (DHS) to terminate involuntarily her parental rights to D.G., also

known as D.P.G. (Child), born July 2003, and changing the permanency goal

from reunification to adoption. Child’s guardian ad litem (GAL) also appeals


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The trial court also terminated the parental rights of J.B. (Father). Father
did not appeal. As discussed below in further detail, the trial court previously
terminated Mother’s parental rights to Child’s sibling, D.N.G. (Sibling 1), but
this Court vacated that decree in a published opinion in Interest of D.N.G.,
230 A.3d 361 (Pa. Super. 2020).



                                           -2-
J-S07001-20 & J-S07002-20



from the same decree and order.2 For the reasons that follow, we conclude

that Child was not afforded the full benefit of legal counsel, and we vacate the

decree and order and remand these matters for further proceedings consistent

with this opinion.

       The trial court summarized the background to these appeals as follows:

       DHS originally became involved with this family on November 5,
       2014. DHS received a General Protective Services (GPS) report
       alleging that Mother had not been providing food to Child and
       Sibling 1;[fn2] Mother had not been ensuring that Child was
       attending school; Child had been playing in the streets without
       appropriate supervision; Mother was pregnant; Mother had stated
       that the family home at the time was not her property; Mother
       was unemployed. This report was determined to be valid. On
       December 24, 2014, In-Home Services (HIS) were implemented
       through the Community Umbrella Agency (CUA) Bethanna to
       assist Mother with Child’s physical, educational, medical, and
       mental health needs. On January 12, 2015, CUA held a Single
       Case Plan (SCP) meeting and Child’s goal was identified as
       “stabilize family.” Mother’s objectives were to provide a safe and
       appropriate environment for Child; contact the Office of
       Supportive Housing (OSH) to assist with permanent housing;
       meet Child’s educational needs; ensure that Child attends school
       on a daily basis; cooperate with CUA services; and be available
       for all home visits and requested information.
          [fn2]Child has two siblings that are not involved in this
          appeal. This trial court terminated Mother’s parental rights
          to Sibling 1 on January 17, 2019. Mother subsequently
          appealed Sibling 1’s termination and goal change on
          February 11, 2019. [At the time the trial court prepared its
          opinion in this matter, the appeal regarding Sibling 1 was
          pending decision by the Superior Court of Pennsylvania.
          This Court issued the opinion in D.N.G. on March 13, 2020].



____________________________________________


2 We consolidate Mother’s and the GAL’s appeals for the purpose of this
decision.

                                           -3-
J-S07001-20 & J-S07002-20


     On August 30, 2016, CUA conducted a visit with Mother and the
     Transitional Case Manager (TCM) from Friends Rehabilitation
     Program. CUA, TCM, and Mother discussed Mother’s lack of
     compliance with the Transitional Housing Program. TCM and
     Mother scheduled an appointment at the TCM’s office and CUA
     provided Mother with public transit tokens in order to attend the
     appointment and transport Child to school. On September 7,
     2016, Mother failed to appear for the scheduled meeting with the
     TCM. The TCM visited the family home and found that Child was
     not in school for his first day; Child was dirty and wearing minimal
     clothing, and Mother was lying in bed. Mother told the TCM that
     Child needed a haircut and was not presentable to go to his first
     day of school. Mother also stated that she was unable to attend
     the scheduled meeting because did not have public transit tokens.

     On September 20, 2016, CUA arrived at the home for a scheduled
     visit in the early evening and found Child playing in the vacant lot
     across the street from the family home. CUA found that the house
     was dirty, Child was running around the home and yelling, and
     Mother was unwilling to leave her bed. Mother stated that she
     was tired and was not adjusted to awakening early in the
     mornings.      Mother was minimally engaging with CUA and
     continuously fell asleep throughout the discussion. On September
     22, 2016, CUA visited the family home again. Mother stated that
     she did not have a plan if the family were to be evicted from
     transitional housing and that she did not have any resources to
     care for Child and siblings.

     Child [was] truant [while in Mother’s care]. During the 2014-2015
     school year, Child had 21 unexcused absences and 36 late arrivals
     to school. During the 2015-2016 school year, Child had 64
     unexcused absences and 18 late arrivals to school. During the
     2016-2017 school year, Child had 4 unexcused absences and 4
     late arrivals to school.

     On November 10, 2016, an adjudicatory hearing was held for
     Child, Sibling 1, and Sibling 2. Child was adjudicated dependent
     based on truancy and present inability to provide appropriate care
     and supervision. Mother was ordered to comply with mental
     health treatment recommendations. Mother was also ordered to
     ensure Child attends school on a daily basis with no unexcused
     absences or latenesses as well as to sign all necessary releases.
     Mother and Child were referred to the Behavioral Health System
     (BHS) for monitoring.        The trial court ordered that DHS
     supervision be implemented for family.

                                    -4-
J-S07001-20 & J-S07002-20


     On November 30, 2016, a permanency review hearing was held
     for Child. Mother was present for this hearing. The trial court
     determined that Mother was non-compliant with her court-ordered
     objectives. The trial court ordered that DHS supervision stand,
     that DHS was to obtain an Order of Protective Custody (OPC) for
     Child, that the police department assist, and that DHS and/or CUA
     plan for the placement of Child. On that same day, DHS obtained
     an OPC for Child and siblings in order to ensure their safety. Child
     was placed in foster care through Bethanna. At the shelter care
     hearing on December 2, 2016, the trial court lifted the OPC,
     discharged the temporary commitment to DHS, and fully
     committed Child to the custody of DHS. Mother was referred to
     BHS for consultation and/or evaluation; referred to the Clinical
     Evaluation Unit (CEU) for a forthwith drug and alcohol screen, dual
     diagnosis assessment, and three random screens; and ordered to
     not have any contact with Child outside of supervised visitation.
     The trial court further ordered that if Mother failed to comply, she
     would be held in contempt.

                                  *    *    *

     . . . DHS filed petitions to involuntarily terminate Mother’s parental
     rights and change Child’s permanency goal to adoption on March
     16, 2018.

                                  *    *    *

     On January 17, 2019, a permanency review hearing was held for
     Child. Mother was present for this hearing. The trial court learned
     that Mother was engaged at JFK for services. The trial court
     ordered the commitment of Child to stand. The trial court held
     the termination and goal change petitions in abeyance as to
     Mother because Michael Graves, Esq., as Child’s special legal
     counsel (Legal Counsel), needed to visit with Child. Legal Counsel
     was ordered to visit Child prior to the next permanency review
     hearing. On the same date, the trial court held a termination and
     goal change trial for Sibling 1. The trial court later incorporated
     the testimony given at that hearing into Child’s termination and
     goal change trial.

     On July 16, 2019, the trial court . . . held the termination and
     goal change trial for Child.

Trial Ct. Op., 1-3, 5-6 (some footnotes omitted and formatting altered).



                                      -5-
J-S07001-20 & J-S07002-20



       On July 16, 2019, the trial court entered the decree terminating Mother’s

parental rights and the order changing the permanency goal from reunification

to adoption. On August 12, 2019, Mother and the GAL each filed separate

notices of appeal and statements of errors complained of on appeal in the

adoption and dependency cases. The trial court filed a responsive opinion

addressing the adoption and dependency appeals.

       Mother presents the five questions, which we have reordered as follows:

       1. Did the trial court violate [fifteen] year old [Child’s] statutory
          right to legal counsel during the contested involuntary
          termination/goal change hearing?

       2. Did [Child] receive effective legal representation in the
          involuntary termination/goal change hearing pursuant to [the
          Pennsylvania] Rules of Professional Conduct?

       3. Did the trial court abuse its discretion, when it involuntarily
          terminated [M]other’s parental rights pursuant to 23 Pa.C.S.[
          §] 2511 (a)(1), (2), (5), and § 2511 (a) (8)?

       4. Did the trial court abuse its discretion, when it determined that
          terminating [M]other’s parental rights would best serve the
          needs and welfare of [Child] pursuant to 23 Pa.C.S.[] §
          2511(b)?

       5. Did the trial court abuse its discretion when it changed [Child’s]
          goal to adoption?

Mother’s Am. Brief, 2267 EDA 2019 & 2268 EDA 2019, at vii.3



____________________________________________


3 The Pennsylvania Supreme Court suspended Mother’s counsel at trial (trial
counsel) from the practice of law effective at the time he filed the initial
appellant’s briefs in these appeals. This Court struck the briefs filed by
Mother’s trial counsel and remanded for the appointment of new counsel.
Mother’s issues were preserved in trial counsel’s Rule 1925(b) statements.

                                           -6-
J-S07001-20 & J-S07002-20



      The GAL presents two issues for review, which we have reordered as

follows:

      1. The trial court committed an error of law and/or abuse of
         discretion by involuntarily terminating Mother’s parental rights
         and changing [Child’s] permanency goal from reunification to
         adoption, when [Child] has recently moved to his current
         placement, indicating that any adoption by the current
         caregiver was uncertain.

      2. Did the trial court commit[] an error of law and/or abuse of
         discretion when it denied [GAL’s] request for a continuance or
         to hold the decision in abeyance so that the GAL could have
         the opportunity to speak when [Child] had moved to a new
         foster home[?]

GAL’s Brief, 2294 EDA 2019 & 2295 EDA 2019, at 7.

                          Child’s Right to Counsel

      Mother’s first two issues and the GAL’s first issue focus on Child’s right

to counsel. Mother claims that “the trial court violated [Child’s] statutory legal

right to counsel.” Mother’s Am. Brief at 11. Mother references 23 Pa.C.S. §

2313(a) and our Supreme Court’s decision in In re Adoption of L.B.M., 161

A.3d 172 (Pa. 2017). She asserts that the trial court failed to assess whether

there was a conflict between Child’s best and legal interests.        Id. at 10.

Mother emphasizes that the trial court excused Legal Counsel from the July

16, 2019 hearing after an exchange in the middle of that hearing. See id.

      Mother further asserts that “the trial court inadvertently minimized the

importance of [Child’s] right to legal counsel given the trial court’s belief that

it [was] the court’s role to ultimately decide what [was] in [Child’s] best

interest.” Id. at 11. Mother continues:


                                      -7-
J-S07001-20 & J-S07002-20


       Unfortunately, this position overlooks the fact that under the
       Adoption Act, a child over the age of 12 must consent to the
       adoption. 23 Pa.C.S.[ §] 2711(a). Thus, without giving equal
       weight to an adolescent’s preferences versus the court’s
       perception of what is in his best interest, the court runs the risk
       of creating an orphan unnecessarily.

Id.

       Mother also claims that Legal Counsel’s representation of Child was

deficient. Id. at 11-13. Mother notes that while Legal Counsel consulted with

Child when Child was in a residential facility, Legal Counsel did not determine

whether Child’s preferences regarding adoption changed when Child moved to

live with Sibling 1 in a foster home. Id. at 13. Mother again emphasizes that

“after placing what he thought to be [Child’s] position on the record,” Legal

Counsel “left the courtroom.” Id.

       The GAL claims, in part, that Child was “denied the zealous

representation by [Legal Counsel].” GAL’s Brief at 12.        The GAL notes that

Legal Counsel did not call witnesses, produce evidence, or request that Child

be present or questioned in camera by the trial court. Id.

       DHS counters that the Child’s right to legal counsel was satisfied. DHS

contends that once appointed, a child’s legal counsel’s duty is “to place their

client’s position on the record” and that “[t]hat is precisely what occurred

here.” DHS’s Brief, 2267 EDA 2019 & 2268 EDA 2019, at 46;4 see also DHS’s

Brief, 2294 EDA 2019 & 2295 EDA 2019, at 22 (arguing that “the record is
____________________________________________


4 DHS filed an initial appellee’s brief in response to Mother’s initial appellant’s
brief, which, as noted above, this Court struck. DHS did not file a response
to Mother’s amended brief and elected to rely on its initial appellee’s brief.

                                           -8-
J-S07001-20 & J-S07002-20



clear that the trial court properly ensured that both Child’s legal and best

interests were protected”). DHS notes that because the trial court appointed

Legal Counsel to represent Child, “this was not a situation where Child’s best

and legal interests diverged, and the GAL impermissibly represented both

interests.” DHS’s Brief at 47. DHS continues that Legal Counsel met with

Child and expressed Child’s preference to be with Mother at the hearing. Id.

DHS concludes that “[t]he trial court was well aware of the how Child felt.”

Id.

      DHS further claims that Mother’s mere assertions of ineffective

assistance of counsel do not warrant a new hearing. Id. at 44-45. DHS relies

on In re K.D., 871 A.2d 823 (Pa. Super. 2005), for the proposition that claims

of ineffectiveness in a termination proceeding will not be the basis for a

remand or a rehearing, unless the result would have been different. Id. at

44. According to DHS, Mother simply disagrees with Legal Counsel’s strategy

and cannot show how any shortcomings in Legal Counsel’s representation of

Child affected the “ultimate outcome of the case.” Id. Instead, DHS asserts

that “[n]o differing legal strategy would have changed the fact that [DHS]

clearly met its burden of proving the statutory grounds for [terminating

Mother’s parental rights] and that the goal change served Child’s best

interests.” Id.

      Legal Counsel has not filed a brief in this appeal. However, in a letter

filed in Mother’s appeal, Legal Counsel stated that he joined DHS’s brief.




                                     -9-
J-S07001-20 & J-S07002-20



      Initially, this Court will consider the parties’ arguments regarding Child’s

right to counsel in the termination proceeding.        Our Supreme Court has

established that appellate review of an order granting or denying termination

of parental rights requires the appellate court to “accept factual findings and

credibility determinations supported by the record” and “assess whether the

common pleas court abused its discretion or committed an error of law.” In

re T.S., 192 A.3d 1080, 1087 (Pa. 2018) (citation omitted), cert. denied sub

nom. T.H.-H. v. Allegheny Cty. Office of Children, Youth & Families, 139

S. Ct. 1187, 203 L. Ed. 2d 220 (2019). This Court’s standard and scope of

review of questions of law is de novo and plenary. See id.

      Section 2313(a) of the Adoption Act establishes a child’s right to legal

counsel in a termination proceeding as follows:

      (a) Child.—The court shall appoint counsel to represent the child
      in an involuntary termination proceeding when the proceeding is
      being contested by one or both of the parents. The court may
      appoint counsel or a guardian ad litem to represent any child who
      has not reached the age of 18 years and is subject to any other
      proceeding under this part whenever it is in the best interests of
      the child. No attorney or law firm shall represent both the child
      and the adopting parent or parents.

23 Pa.C.S. § 2313(a).

      Our Supreme Court has explained:

      [T]he first sentence of Section 2313(a) requires that the common
      pleas court appoint an attorney to represent the child’s legal
      interests, i.e., the child’s preferred outcome; (b) where there is a
      conflict between the child’s legal interests and his best interests,
      an attorney-[GAL], who advocates for the child’s best interests,
      cannot simultaneously represent the child’s legal interests;[fn2]
      and (c) in such a circumstance, the failure to appoint a separate

                                     - 10 -
J-S07001-20 & J-S07002-20


       attorney to represent the child’s legal interests constitutes
       structural error, meaning it is not subject to a harmless-error
       analysis.

              The difference between legal interests and best interests
          [fn2]

          is summarized in a comment to a rule governing the GAL’s
          duties in dependency matters:

               “Legal interests” denotes that an attorney is to
               express the child’s wishes to the court regardless of
               whether the attorney agrees with the child’s
               recommendation. “Best interests” denotes that a
               guardian ad litem is to express what the guardian ad
               litem believes is best for the child’s care, protection,
               safety, and wholesome physical and mental
               development regardless of whether the child agrees.

T.S., 192 A.3d at 1082 & n.2 (citation and some footnotes omitted).

       In D.N.G., this Court previously considered Mother’s appeal with respect

to Sibling 1, who Legal Counsel also represented along with Child.            See

D.N.G., 230 A.3d at 363.         The D.N.G. Court vacated the decree terminating

Mother’s parental rights to Sibling 1, holding that Sibling 1 “was deprived of

his statutory right to counsel to advance his legal interest . . . .” 5 Id. at 367.

       Several points in D.N.G. bear emphasis. First, the D.N.G. Court noted

that Mother did not object to Legal Counsel’s representation of Sibling 1 in the

trial court.      D.N.G., 230 A.3d at 366.         Nevertheless, because Mother

challenged Legal Counsel’s representation of Sibling 1 on appeal, this Court

concluded that it could “address the merits of Mother’s argument [as to Sibling

1] even though she neglected to object” in the trial court. Id.
____________________________________________


5 The D.N.G. Court affirmed the order granting a goal change to adoption as
to Sibling 1 because Mother abandoned any argument in support of the
dependency order in that appeal. See D.N.G., 230 A.3d at 363 & n.2.

                                          - 11 -
J-S07001-20 & J-S07002-20



       Second, Mother and DHS raised similar arguments in the instant appeal

that they argued in D.N.G. See id. Specifically, in D.N.G., DHS argued that

Legal Counsel “performed his duty fully by discerning [Sibling 1’s] preference

and reported it to the court.” Id. (citation omitted). However, the D.N.G.

Court rejected as “shallow,” or “narrow,” DHS’s attempts to define to a child’s

legal counsel’s duties as only talking to a child and reporting the child’s

preference to the trial court:

       While legal representation in this context necessarily involves
       talking to the child client and reporting the child’s preferences to
       the court, it is in no way limited to those two actions. To the
       contrary, pursuant to the majority of justices in [L.B.M., Legal
       Counsel] was required to advocate on behalf of [Sibling 1] and
       provide zealous client-directed representation of [Sibling 1’s] legal
       interests.

Id.

       Third, the D.N.G. Court found several factors particularly relevant when

concluding that Legal Counsel’s representation of Sibling 1 was deficient. For

example, the Court noted that beyond advising the trial court of Sibling 1’s

preference, Legal Counsel failed to participate meaningfully in the hearing

“relative to” Sibling 1’s legal position.          Id. at 365.   Moreover, this Court

highlighted Legal Counsel’s failure to join or support Mother and Father’s

requests for permanent legal custody as an alternative to adoption,6 and Legal
____________________________________________


6 This Court has explained that “[i]f the [trial] court decides that neither
reunification nor adoption is best suited to the child’s safety, protection and
physical, mental and moral welfare, it may order the child to be placed with a
legal custodian.” In re B.S., 861 A.2d 974, 976 (Pa. Super. 2004) (citing 42
Pa.C.S. § 6351(f.1)(3)).

                                          - 12 -
J-S07001-20 & J-S07002-20



Counsel’s decision to forgo opportunities to argue in support of Sibling 1’s

legal interest even when Mother and the GAL opposed the termination of

Mother’s parental rights. Id. at 366. The D.N.G. Court further reasoned:

      Most importantly, [Legal Counsel] failed to cast the most
      meaningful legal argument in his arsenal, i.e., the probability that
      his soon-to-be-twelve-year-old client would refuse to consent to
      any contemplated adoption.[fn3] Indeed, by terminating parental
      rights notwithstanding [Sibling 1’s] express desire not to be
      adopted, the family court risked transforming [Sibling 1] into an
      orphan without any true purpose. That is an outcome the family
      court no doubt would be loath to achieve. See In re Adoption
      of L.J.B., [18 A.3d 1098, 1108 (Pa. 2011)] (“[T]he purpose of
      involuntary termination of parental rights is to dispense with the
      need for parental consent to an adoption when, by choice or
      neglect, a parent has failed to meet the continuing needs of the
      child.”).

             Pursuant to [23 Pa.C.S.] § 2711(a)(1), “consent to an
         [fn3]

         adoption shall be required of ... [t]he adoptee, if over 12
         years of age.”

Id. at 367. For these reasons, the D.N.G. Court concluded Legal Counsel’s

representation “did not satisfy the mandate of § 2313(a)” because “it was

[Legal Counsel’s] obligation to engage in client-directed advocacy on behalf of

[Sibling 1] with regard to the child’s preferred outcome.” Id. (citing L.B.M.,

161 A.3d at 180).

      Fourth, and of particular relevance to this appeal, the D.N.G. Court did

not frame its conclusions in terms of the ineffective assistance of counsel. To

the contrary, as noted above, the Court held that Legal Counsel’s inactions

deprived of Sibling 1 of his statutory right to counsel, and the Court did not

analyze whether the deficiencies in Legal Counsel’s representation affected


                                     - 13 -
J-S07001-20 & J-S07002-20



the outcome of the termination of parental rights proceeding. Compare id.,

with K.D., 871 A.2d at 829.

      Here, the trial court appointed Legal Counsel to represent both Child

and Sibling 1. At the January 17, 2019 hearing, as was discussed in D.N.G.,

Legal Counsel failed to provide adequate representation of Sibling 1. At the

time of the January 17, 2019 hearing, however, Legal Counsel had not had an

opportunity to meet with Child, and the trial court continued its consideration

of DHS’s petitions for the involuntary termination of Mother’s parental rights

to Child and for a goal change until a second hearing. See N.T., 1/17/19, at

32.

      Legal Counsel next appeared at the second hearing held on July 16,

2019. At the beginning of the hearing, an exchange occurred between the

trial court and Legal Counsel, during which the trial court confirmed that Child

was fifteen years old at the time, and that Child was competent to express his

wishes and knew the difference between adoption and reunification.            N.T.,

7/16/19, at 9. Legal Counsel reported that he met Child at a residential facility

and that similar to Sibling 1, “[Child] stated . . . that he would like to live with

[Mother]. However, if that’s not possible, that he would be fine living with

[Sibling 1] with the current caretaker.” Id. at 9-10. Legal Counsel then asked

to be heard at a sidebar, which the trial court granted. See id. at 38. The

sidebar conversation was not transcribed. See id.

      DHS thereafter called Dr. Erica Williams, the psychologist who

conducted a parental capacity examination of Mother and authored a report

                                      - 14 -
J-S07001-20 & J-S07002-20



on March 19, 2019.     Dr. William opined that Mother “did not present with

capacity to provide safety and permanency to her children.” Id. at 52. Legal

Counsel declined to cross-examine Dr. Williams. Id. at 75.

      During re-cross examination of Dr. Williams by Mother’s trial counsel,

the trial court interrupted and engaged in a discussion with Legal Counsel on

the record.   Id. at 92.     Based on an apparent agreement reached at the

previous sidebar conference, Legal Counsel repeated Child’s preference that

Child “would like to live with” Mother, but was “fine with living with” Sibling 1

and Sibling 1’s caretaker if that was not possible. Id. at 93. Upon further

questioning by the trial court, Legal Counsel asserted that Child “did not state

that he did not want to be adopted . . . . He just said that he would rather be

with [Mother].” Id. at 95.

      Thereafter, Legal Counsel did not ask further questions of Dr. Williams

and DHS’s other witness, Ashley Wolfe, the CUA caseworker who testified

regarding the difficulties she had contacting Mother after the January 17, 2019

hearing. Indeed, it appears that Legal Counsel was no longer present at the

July 16, 2019 hearing, as he was not asked to examine Dr. Williams on recross

examination, cross-examine Ms. Wolfe, or present arguments at the

conclusion of the hearing.

      Having reviewed the parties’ arguments, the relevant law in this appeal,

and the record, we conclude that D.N.G. controls. Although Mother and the

GAL did not object to Legal Counsel’s representation of Child at the January

17, 2019 or the July 16, 2019 hearings, they raised the issue on appeal, and

                                     - 15 -
J-S07001-20 & J-S07002-20



this Court will consider the arguments.      See D.N.G., 230 A.3d at 366.

Moreover, to the extent DHS argues that Legal Counsel properly discharged

his duties by meeting with Child and setting forth Child’s preference on the

record, this Court has previously rejected similar arguments with respect to

Sibling 1.   See id.     As in D.N.G., Legal Counsel’s performance, and in

particular, his failure to advocate for permanent legal custody or argue that

Child’s consent was essential to adoption, was deficient. See id. Indeed, we

conclude that the concerns raised in D.N.G. as to Sibling 1, who was eleven

years old at the time the trial court terminated Mother’s parental rights,

resonate strongly here because Child was fifteen years old at the time of the

hearing and Legal Counsel failed to participate at all toward the end of the

July 16, 2019 hearing.

      Lastly, just as D.N.G. compels the conclusion that Child was deprived

of his statutory right to legal counsel under Section 2313(a), our decision in

that case precludes this Court from engaging in a harmless error or prejudice

analysis as suggested by DHS.     See id. at 367.   Therefore, we decline to

address DHS’s assertion that any deficiency in Legal Counsel’s performance

would not have altered the outcome of the termination proceeding.

      Accordingly, we conclude that Mother’s and the GAL’s challenges to

Legal Counsel’s representation of Child under Section 2313(a) have merit and

vacate the decree granting DHS’s petition to terminate Mother’s parental

rights to Child. See id.

                         Change in Permanency Goal

                                    - 16 -
J-S07001-20 & J-S07002-20



       Turning to the change in the permanency goal from reunification to

adoption, Mother argues that the trial court erred by failing to consider

whether “this family received all necessary services to achieve reunification.”

Mother’s Am. Brief at 9. The GAL claims that the trial court deprived Child of

his “best interest counsel” when the court denied her request to meet with

Child after he moved in with Sibling 1 and Sibling 1’s foster parent. GAL’s

Brief at 12. The GAL notes:

       [Child] has rights to maintain a relationship with [Mother] that is
       separate from Mother’s rights to [Child.] This is a significant
       decision that has been ma[d]e for [Child] and should not be
       rush[ed] because the [trial court] thinks Mother has had enough
       time to meet her objectives. [Child] continues to reach out to
       [M]other by phone and by running away to Mother’s home.
       [Child] stated that he did not want to be adopted and he wanted
       to live with his Mother. A viable alternative for this Child is
       permanent legal custody . . . by the current [foster parent].

Id. at 15. Both Mother and the GAL also allude to Legal Counsel’s deficient

representation of Child as a basis for relief in the goal change proceeding. 7

See id.; Mother’s Am. Brief at 13.
____________________________________________


7 In contrast to L.B.M. and its progeny in the area of termination of parental
rights, our courts have not recognized a Child’s non-waivable statutory right
to separate legal counsel under 42 Pa.C.S. § 6311 in dependency proceedings.
Cf. In re J’K.M., 191 A.3d 907, 910, 916 (Pa. Super. 2018) (holding that the
trial court erred in denying a mother’s petition for the appointment of separate
legal counsel to represent a child in a dependency proceeding because there
was a conflict between the child’s best interests and legal interests, but noting
that the mother raised the issue in the trial court). Moreover, while Mother
and GAL both assert that Legal Counsel was deficient with respect to the
decree terminating Mother’s parental rights to Child and the order changing
the permanency goal to adoption, neither has explored the distinctions



                                          - 17 -
J-S07001-20 & J-S07002-20



       DHS responds that the record supported the trial court’s conclusion that

“it would be in Child’s best interest to achieve permanency through adoption.”

DHS’s Brief, 2294 EDA 2019 & 2295 EDA 2019, at 20. DHS notes that Ms.

Wolfe, the CUA case manager testified that Child told her that he wanted to

be adopted. Id. at 46 (citing N.T., 7/16/19, at 109).

       The trial court addressed its decision to change the permanency goal

from reunification to adoption. See Trial Ct. Op. at 26-30. The trial court

addressed Mother’s minimal compliance with DHS and the negative impacts

on Child’s life. See id. at 26-29. The trial court further examined Child’s

improvements following his placement in a foster home with Sibling 1 and how

Child looks to the current foster parent as a primary caregiver. Id. at 29-30.

The trial court further stated that “[t]he DHS witnesses were credible” and

concluded that the goal change from reunification to adoption was proper. Id.

at 30. Notably, however, the trial court did not address Child’s preferences

regarding adoption, as was testified to by Legal Counsel or Ms. Wolfe, and at

no point in its comprehensive recitations of the evidence, did the trial court

allude to Ms. Wolfe’s testimony that Child told her he wanted to be adopted.

       This Court reviews the trial court’s decision for an abuse of discretion.

See In re R.M.G., 997 A.2d 339, 345 (Pa. Super. 2010).

       In order to conclude that the trial court abused its discretion, we
       must determine that the court’s judgment was “manifestly
____________________________________________


between Child’s right to counsel in a termination proceeding under Section
2313 and in a dependency proceeding under Section 6311. For the reasons
stated herein, we need not address this issue.

                                          - 18 -
J-S07001-20 & J-S07002-20


      unreasonable,” that the court did not apply the law, or that the
      court’s action was “a result of partiality, prejudice, bias or ill will,”
      as shown by the record. We are bound by the trial court’s findings
      of fact that have support in the record. The trial court, not the
      appellate court, is charged with the responsibilities of evaluating
      credibility of the witness and resolving any conflicts in the
      testimony. In carrying out these responsibilities, the trial court is
      free to believe all, part, or none of the evidence. When the trial
      court’s findings are supported by competent evidence of record,
      we will affirm, “even if the record could also support an opposite
      result.”

Id. (citations omitted).

      Section 6351(f.1) of the Juvenile Act states:

      Based upon the determination made under subsection (f) [relating
      to matters to be determined at a permanency hearing] and all
      relevant evidence presented at the hearing, the court shall
      determine one of the following:

         (1) If and when the child will be returned to the child’s parent,
         guardian or custodian in cases where the return of the child is
         best suited to the safety, protection and physical, mental and
         moral welfare of the child.

         (2) If and when the child will be placed for adoption, and the
         county agency will file for termination of parental rights in
         cases where return to the child’s parent, guardian or custodian
         is not best suited to the safety, protection and physical, mental
         and moral welfare of the child.

         (3) If and when the child will be placed with a legal custodian
         in cases where the return to the child’s parent, guardian or
         custodian or being placed for adoption is not best suited to the
         safety, protection and physical, mental and moral welfare of
         the child.

42 Pa.C.S. § 6351(f.1)(1)-(3).

      This Court has stated:

      Although a goal change to adoption is a step towards termination
      of parental rights, it does not in fact terminate parental rights.
      When the court allows [DHS] to change the goal to adoption, it

                                       - 19 -
J-S07001-20 & J-S07002-20


      has decided “[DHS] has provided adequate services to the parent
      but that he/she is nonetheless incapable of caring for the child and
      that, therefore, adoption is now the favored disposition.

      Once the goal is changed to adoption, [DHS] is not required to
      provide further services.

In re S.B., 943 A.2d 973, 978 (Pa. Super. 2008) (citations omitted).

      With respect to permanent legal custody,

      [t]he court may consider permanent legal custody, upon the filing
      of a petition that alleges the dependent child's current placement
      is not safe, and the physical, mental, and moral welfare of the
      child would best be served if [subsidized permanent legal custody]
      were granted. Upon receipt of this petition, the court must
      conduct a hearing and make specific findings focusing on the best
      interests of the child.      The “court must find that neither
      reunification nor adoption is best suited to the child's safety,
      protection and physical, mental and moral welfare of the child” for
      the court to name the custodian a “permanent legal custodian.”


Id. at 983 (citations omitted)

      Instantly, as suggested above, there was uncertainty concerning Child’s

willingness or unwillingness to consent to adoption.      N.T., 7/16/19, at 95

(indicating that Legal Counsel stated Child wanted to live with Mother and was

“fine” living with Sibling 1, but did not state whether he wanted to be

adopted). Because Child was fifteen at the time of the hearing and needed to

consent to adoption, we agree with the GAL that the present record does not

support the finding that the trial court appropriately considered Child’s best

interests or that its determination that a goal change to adoption was in Child’s

best interests. Even assuming reunification was not a viable permanency goal,

we conclude that the trial court abused its discretion when changing the

permanency goal to adoption without a more complete evaluation of and

                                     - 20 -
J-S07001-20 & J-S07002-20



clearer findings of fact regarding Child’s willingness to consent to adoption.

See R.M.G., 997 A.2d at 345.        Accordingly, we vacate the order granting

DHS’s petition for a goal change.

                                Conclusion

      In sum, we vacate both the decree and order granting DHS’s respective

petitions for the termination of Mother’s parental rights and to change the

permanency goal to adoption. In light of our conclusion that Child did not

have the benefit of his statutory right to legal counsel for the purpose of

termination, we remand this matter for a new hearing on DHS’s petitions. See

D.N.G., 230 A.3d at 368. The trial court may determine whether to appoint

substitute counsel for Child or to direct Legal Counsel to determine and to

advocate zealously for Child’s legal interests. See id. The trial court, upon

consideration of the evidence at the hearing, shall also enter new findings of

fact and conclusions of law as to the appropriateness of a goal change.

      Decree and order vacated. Cases remanded for further proceedings.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/20




                                     - 21 -